DETAILED ACTION
This action is in response to the amendments filed on Feb. 28th, 2022. A summary of this action:
Claims 1-4, 7-11, 13-23 have been presented for examination.
Claims 1-4, 7-11, 13-20 have been amended
Claims 21-23 are newly introduced
Claims 5-6, 12 have been cancelled
Claims 1, 3, 8-23 are objected to because of informalities
Claims 1-4, 7-11, 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1-14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 2015/0138194 in view of Ken B, “Cabin Foundation Animation”, YouTube Video, August 16th, 2016 
Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 2015/0138194 in view of Ken B, “Cabin Foundation Animation”, YouTube Video, August 16th, 2016 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20, 2016, URL: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/, accessed via the WayBack Machine 
Claim 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/824,682 (reference application). 
Claim 1-6, 8-13, 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-20 of copending Application No. 16/832,764 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the priority denial
	This is maintained for a similar rationale as previous stated.
	No arguments were submitted for consideration.

Regarding the drawings objection
	This is maintained. Neither argument nor amendment were submitted for consideration.

Regarding the claim objections
	In view of the amendments, the objections are withdrawn. However, new objections are set forth below as was necessitated by amendment.

Regarding the double patenting rejections
	The rejections are maintained, and have been updated below as necessitated by amendment.

	The terminal disclaimer was insufficient to over the rejection as the terminal disclaimer was disapproved. To clarify, the terminal disclaimer that was filed on Feb. 28th, 2022 was not accompanied by the required fee or a pre-authorization to charge a deposit account, and in addition the terminal disclaimer identifies a party who is not the applicant, i.e. the applicant is the “CONSULTING ENGINEERS, CORP.”, whereas the terminal disclaimer listed the name of the inventor. 
	In addition, the present case was rejected in view of two different co-pending applications. No terminal disclaimer was submitted regarding the non-statutory provisional double patenting rejection in view of application # 16/824,682.

Regarding the § 101 Rejection
	The rejection is maintained, and was updated below as necessitated by amendment.

	For clarity, the Examiner notes that the submitted arguments were submitted also for co-pending application 16/824,682.
	To clarify: The name of the game is the claim. These claims in these co-pending applications are not duplicate claims. 
different application.

Applicant submits (Remarks, page 8): “The claimed invention requires the manipulation of a 3D model, by first isolating a sub assembly of the larger model...The use of computer learning is uniquely customized to improve the process of generating the assembly drawings, for identifying the fastening locations (as the fastener are not known in the 3D model), but also the improvements as the elimination of subjectivity as to where the fasteners should be used and the assembly order. Having only one of these known still leaving a large amount of work to be done by the person on the site, and thus the present invention provides an advantage over the mental process.”  

Examiner’s Response:
	The Examiner respectfully disagrees.
	This argument is not reflected by the claims. 
	E.g., no claim recites a “3D model”. 
	E.g., only claim 15 recites “using rolled C channel members”, wherein this is merely part of the intended use of the preamble – this is not a limitation under the BRI, as the recitation conveys no manipulative/structural difference in the actual steps being performed in the invention, i.e. the invention in claim 15 functions the same way whether or not the members are “rolled C channel members”. 

	The arguments argue unclaimed features. 
	As to the “machine learning model” – this is merely, as per MPEP §2106.05(f): “...simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)...”
	See the rejection below for more clarity.

Applicant submits (Remarks, page 8): “For a person to manually determine the assembly process of the sub-assemblies and determine the ideal fastening locations as well as the overlapping of the rolled c-channel members from either a 3D model or from a set of basic drawings, the person is going to have an extremely difficult time given that they would not have access to the information that this invention creates/produces as a result of the steps performed.”  

Examiner’s Response:
	The Examiner respectfully disagrees.


	As to the “extremely difficult time” – the argument does not state how this would be difficult, as from the claims as interpreted in view of the instant specification the claimed invention is, under the BRI, directed towards a mental process without significantly more.
	As to the c-channel members: see ¶ 71: “the depicted embodiments, the members are cold rolled "C" channels, these are designed and sized to fit within one another at the interface areas.”
	The disclosure conveys no such “difficult” process to use “C” channel members as argued, but rather merely just states that they are “C” channel members. This does not convey a “difficult” process as argued. 
	Furthermore: See MPEP § 2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”

Applicant submits (Remarks, pages 8-9): “...Thus there is an advanced computing technique being used as well as newly created data sets related to the illustrations and models...Thus, it is a specific piece of software or programing which is required and the computer is the means to access this software”  

Examiner’s Response:

The claims lack any specific recitations of “a specific piece of software or programming” or of an “advanced computing technique” as being argued, i.e. any specific steps that would preclude a person from being able to perform said step mentally, or with the aid of pen and paper.
	Rather, the claims are directed to an abstract idea of a mental process without significantly more. The mere recitation of generic computer components, i.e. mere instructions in the claim to apply a generic computer components to the judicial exception, do not amount to significantly more. 
	See the rejection for clarification. 

	Applicant submits (Remarks, pages 8-9): “...The present invention provides a clear practical application of the judicial exception the purpose of the invention is derived from known issues between the engineers and the construction workers...  

Examiner’s Response:
	The Examiner respectfully disagrees.
	Again, the argued features are not claimed. 
	In addition: the arguments merely convey that application is applying a computer to automate the mental process of the “engineers” as being argued, i.e. mere instructions to apply a computer to the process wherein “The engineers typically generate the 3D model and a set of illustrations which may or may not help the construction workers build the sections of the the claims are directed towards a mental process without significantly more. 
	Furthermore, this argument appears to be an argument for a consideration for an improvement to technology (see MPEP § 2106.05(a))
	See MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” 

The presently claimed invention is not an improvement. See ¶¶ 1-6 in the instant specification, these merely convey in a general conclusory form that there is a “substantial advantage” to what is disclosed, but do not point out the improvement with sufficient specificity as required for this consideration. 

Applicant submits (Remarks, page 9): “...The present invention manipulates a model using a set of construction requirements to create illustrations for the many sections of the model that provide a clear and corrected image of all the section members...  

Examiner’s Response:
	The Examiner respectfully disagrees.	
	The argued features are not claimed. 
	E.g., only claim 16 recites: “analyzing...engineering requirements...” – nothing is done with this analysis, nor is any specific analysis performed. Rather, this is simply conveying a step such as a person evaluating construction requirements. 
	Also, the claims are directed to an abstract idea of a mental process without significantly more. The mere recitation of generic computer components, i.e. mere instructions in the claim to apply a generic computer components to the judicial exception, do not amount to significantly more. 
	See the rejection for clarification. 

Applicant submits (Remarks, page 9): “...The present invention provides both the process and a tangible final product ( e.g. the data set or the drawings/models related to the data set) for reaching the solution to this problem, and not just the outcome. The method of the technical solutions are identified in the amended claims to improve the functioning of a computer, is beyond a mere mental process, and provides a process which is novel in light of the prior art....  

Examiner’s Response:
	The Examiner respectfully disagrees.	
	The argued features are not claimed. 
	See MPEP § 2106.05(b): “mere recitation of concrete or tangible components is not an inventive concept”
	Furthermore: this is not a claimed invention which improves the functioning of a computer – rather, it is an invention which merely recites instructions to apply generic computer components to a judicial exception – this does not amount to significantly more.

Applicant submits (Remarks, pages 9-10): “...If the present invention is just a mental process, the cited prior art is "more" or narrower than the mental process since the cited prior art identifies different specific ways for carrying out or achieving that mental process defined at a high level of generality...”

Examiner’s Response:
	The Examiner respectfully disagrees. § 101 is not § 102, nor is it § 103, nor is it related to § 102/§ 103. 
	See MPEP § 2106 for a discussion of the various factors that are considered for a § 101 analysis, e.g. MPEP §2106.05(a): “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”

Applicant submits (Remarks, page 10): “...The claims contain an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B....”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See above – the claim does not contain such an improvement. See MPEP § 2106.05(a): see MPEP §2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement...”
	The instant specification fails to provide such sufficient details (e.g., ¶¶ 1-7 in the specification) – rather, the specification merely provides “an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art),” as per MPEP § 2106.05(a).


Regarding the § 103 Rejection


Applicant submits (Remarks, pages 11-12): “... Thus the boards are the floor joists, and the boards are single members and fail to meet the requirements or equate to the floor joists of the present invention. Where the floor joists are comprised of multiple members and the claims require each floor joist to be comprised of several members. The video also shows the "fasteners" mounting the "floor joist" to a in ground supports and to other "floor joists" and not the construction/assembly/design of each floor joist individually.”

Examiner’s Response: 
	The Examiner respectfully disagrees.
	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	The applicant’s arguments do not argue any specific limitations in the present claims.
	Nor is there any singular representative claim, as the claims are non-parallel.
	Furthermore: see Ken, as was previously relied upon – Ken shows floor joists comprising multiple members, e.g. at the 6:44 minute timestamp.
for roof trusses from app # 16/824,682.
	Claims are not read in a vacuum, they are read by a skilled person in view of the specification. The present specification does not reasonably convey that the claimed invention should be construed in the manner being argued. 

	In addition, this is piecemeal attack against a single reference, and not against the combination relied upon.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Interpretation
	The claims are given their broadest reasonable interpretation in view of the instant specification to a skilled person in the art. 

Claim 8 recites, in part:
A computer program product ...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:...

The phrase “the program instructions comprising” is interpreted as “the program instructions causing one or more processors to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim 15 recites, in part: 
	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:...

	The phrase “the program instructions comprising” is interpreted as “the program instructions causing one or more processors of the system to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim Objections
Claims 1, 3, 8-23 are objected to because of the following informalities:  
Claim 1 recites: “manipulating...analyzing” where there is a line indentation between these steps but the semicolon was omitted – the Examiner suggests amending this to include the semicolon
Claim 1 recites: “... individually analyzing each members, coordinate, and relationship to all interfacing members;...” – this uses “members” where the singular form is more consistent as these are being individually analyzed, i.e. analyze each member, [each] coordinate, and [each] relationship. The Examiner suggests amending this to use the singular form. 
In addition, in view of similar recitations in claim 8 and claim 15, the Examiner notes that this may have been intended to convey: “individually analyzing each member’s coordinates and relationships to the other members...” but this is not what is recited. 
Claim 8 recites, in part: “each members coordinates, relationships to the other members in the set of members;” – it is unclear why there is a comma, as this is not recited as a list, i.e. there is no “and” – the Examiner suggests amending this to “each member’s coordinates and relationships...” 
Claim 3 recites “at lease one” – this appears to be a typographical error. The Examiner suggests amending this to “at least one”
Claim 8 recites: “access...extracting...analyze” – the “extracting” is not consistent with the other recitations, the Examiner suggests keeping the verb form consistent, e.g. accessing, extracting, etc. or access, extract, etc. 
Claim 15 is objected to under a similar rationale
Claims 9-14 recite, in their preambles, in a similar form: “The computer program product of claim ..., further comprising” – this indicates that the computer program product itself comprises the limitation, and not the program instructions stored in the computer-readable storage media – the Examiner suggests amending these claims to recite “The computer program product of claim ... , wherein the program instructions further comprise” or the like
Claims 16-23 are objected to under a similar rationale
Claims 21-22 recite “the system of claim...” with a lowercase “t” in the “the” – the Examiner suggests amending these to recite “The system...” 
Claim 22 recites, in part: “wherein the assembly process analyzing the...” – this lacks a transitional phrase. The Examiner suggests amending this to “wherein the assembly process comprises analyzing...” or the like. 
 Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) to provisional application 62/912,692 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/912,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The provisional application fails to support the present application – the closest support is found in figure 1 and ¶ 16 of the provisional, but this provisional (numbering only 20 paragraphs of text, a single claim, and scant figures) fails to provide support for the present claims and the present specification.

Drawings
The drawings (figures 4-7) are objected to under 37 CFR 1.83(a) because they fail to show a system for floor joists (e.g., ¶ 67, claim 1, and elsewhere in the instant) - as described in the specification – the drawings instead show a system for roof joists (see application number 16/824,682 for the co-pending application for roof joists), i.e. these present drawings appear to be for entirely different applications.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 


Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	A ...method ..., comprising:
	manipulating...the model to isolate one of the at least one floor joist assembly, wherein a model of the floor joist assembly is created analyzing...the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly;
	accessing...the set of members and individually analyzing each members, coordinate, and relationship to all interfacing members;
	[evaluating]...an assembly process of the floor joist based on the members and a fastening method based on a member material type, wherein a set of data is created related to the assembly process;
	generating...images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;
	identifying...an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. 



As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
computer implemented 
, by at least one processor, ..., by the at least one processor, 
simulating...


for generating a set of assembly illustrations for floor joists

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
accessing...a model wherein the model includes at least one floor joist assembly;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
computer implemented 
, by at least one processor, ..., by the at least one processor, 
simulating...

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for generating a set of assembly illustrations for floor joists

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
accessing...a model wherein the model includes at least one floor joist assembly;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2-4, and 7 recite additional steps in the mental process
Claim 23 recites another step in the mental process 

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 8 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
	...
	extracting the floor joist assembly, wherein a floor joist assembly model is created;
	analyze the floor joist assembly, wherein a set of members are identified, and each member type is determined;
	access the set of members and analyzing each members coordinates, relationships to the other members in the set of members;
	3Application No. 16/824683Docket No. COEN20.US.U.00802 transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed ...to generate an assembly process based on the transformation;
	, and generate images representing the assembly process. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
using a machine learning model 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for generating a set of assembly illustrations for floor joists, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein a model frame includes at least one floor joist assembly;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product...comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
using a machine learning model 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for generating a set of assembly illustrations for floor joists, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein a model frame includes at least one floor joist assembly;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 9-11, 13-14 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 15 and the dependents thereof
Step 2A – Prong 1


The mental process recited in claim 15 is:
	...
	extracting the floor joist assembly from the model and generating a model of the floor joist assembly;
	analyze the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly;
	access the set of members and analyzing each member's coordinates, properties, member type, and connection type with other members within the floor joist assembly;
	generating an assembly process of the floor joist assembly based on the member's coordinates, properties, member type, and connection type with the other members and generating a disassembled model of the floor joist assembly;
	and generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system ...comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein the model includes at least one floor joist assembly;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system ...comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein the model includes at least one floor joist assembly;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 16-22 recite additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 2015/0138194 in view of Ken B, “Cabin Foundation Animation”, YouTube Video, August 16th, 2016 

Regarding Claim 1
Kang teaches: 
	A computer implemented method for generating a set of assembly illustrations for floor joists, comprising:(Kang, abstract, teaches “An assembly simulation apparatus [computer] and method for a wooden structure are provided. The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the 
	accessing, by at least one processor, a model wherein the model includes at least one floor joist assembly;(Kang, see figure 2A which as per ¶ 24 “is a diagram showing a 3D wooden structure model applied to the assembly simulation apparatus for a wooden structure according to the present invention;”, i.e. this is an example of the 3D model that is accessed, wherein this model includes a floor [example of a floor joist assembly])
	...
analyzing, by the at least one processor, the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly; (Kang, see the abstract, the model is analyzed, i.e. figure 8 step S100 – “ANALYZE ELEMENTS” – to clarify, also see ¶ 9 – “analyzing shapes of a plurality of elements constituting a three dimensional (3D) wooden structure model and a coupling relation between the elements; a relation graph generation unit for generating a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements;” and see ¶ 55 “...At step Sl00, it is determined whether the shapes of the plurality of elements constituting the 3D wooden structure model are identical to pieces of shape information stored in the element information DB, and a bounding box is generated which is to be used to perform collision processing and to search for a parent element and a neighboring element upon subsequently playing an animation is in other words, the 3D model is analyzed [including the floor] to identify “elements constituting the 3D...structure model” which “are identical to pieces of shape information” [including members]
	accessing, by the at least one processor, the set of members and individually analyzing each members, coordinate, and relationship to all interfacing members;(Kang, abstract and ¶ 55-¶ 56 which teaches in part “Then, a relation graph is generated based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed above, at step S200.”, i.e. the set of elements [including members] are accessed and analyzed to determine the “coupling relationship between the elements” [relationship to all interfacing members] such as to ¶ 57 “Next, an animation of a movement path depending on a task for coupling or separating a plurality of elements is created based on the generated relation graph at step S300. Step S300 is configured to create a path along which a certain element selected by the user is moved from the outside into an assembly environment so that the element is assembled. Such a movement path is implemented as a key frame animation of location transformation and rotational transformation required to move to a location suitable for assembly without colliding with preassembled elements or other obstacles.” 	[i.e., the elements are also analyzed for their location/coordinates – this is all part of generating the animation of the assembly process]
simulating, by the at least one processor, an assembly process of the floor joist [assembly] based on the members and a fastening method based on a member material type, wherein a set of data is created related to the assembly process;(¶ 57 “Next, an animation [example of a simulation] of a movement path depending on a task for coupling or separating a hereafter, the assembly method for the wooden structure is simulated by playing the animation of the wooden structure assembly method at step S400...” and see the abstract as well, and see ¶ 50 “Referring to FIG. 6, the animation creation unit 140 according to the present invention creates an animation of a movement path, based on a task for coupling or separating plurality of elements based on the generated relation graph.”)
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;(Kang, abstract, ¶ 50, ¶¶ 55-59 – this generates an “animation” which is a series of images representing the generated assembly process – wherein “the animation is played based on the assembly method information stored in the element information DB.”, i.e. “that a construction process for assembling elements constituting the entirety or part of a traditional wooden structure into a completed structure can be simulated in a 3D manner, based on an actual traditional assembly scheme” (¶¶ 58-59))
	identifying, by the at least one processor, an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. (Kang, abstract: “The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a
three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements. An animation creation unit creates an animation of a movement path depending on a task for coupling or separating the plurality of elements, based on the generated relation graph.” – to clarify, ¶ 39: “The relation graph generation unit 130 generates a relation graph based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed. That is, the relation graph generation unit 130 is a data structure for defining a relation between a specific element and other elements assembled adjacent to the specific element.” – the “coupling” between “adjacent” elements to be assembled is an example of the identified interface region, wherein this is based on the connection type of these being “adjacent”, wherein the “animation” shows a plurality of images including the “coupling” of the elements [i.e., including the interface regions])

Kang does not explicitly teach:
...floor joists... – i.e., Kang does not explicitly teach that the floor joist assembly comprises floor joists, but rather merely that there are elements in the floor joist assembly [i.e., a floor]
manipulating, by the at least one processor, the model to isolate one of the at least one floor joist assembly, wherein a model of the floor joist assembly is created 

Ken B teaches:
	...floor joists... manipulating, by the at least one processor, the model to isolate one of the at least one floor joist assembly, wherein a model of the floor joist assembly is created (Ken B teaches a “Cabin Foundation Animation” [title] wherein this is a video which is an animated video of an isolated floor joist assembly that shows the assembly process for the floor joist assembly, piece-by-piece – several screen captures are reproduced below for clarity which shows some of the steps, including the placing of all of the floor joists (see the 6-7 minute mark))

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kang on a system on automatically generating animations of an assembly process for a structure with the teachings from Ken B on an animation of the assembly process for a “Cabin Foundation” wherein this includes the use of fasteners (e.g., see the 2:54 timestamp which shows a nail, see the full video which shows a larger variety) and the floor joist. The motivation to combine would have been that Ken B’s animation includes features, e.g. fasteners and floor joists, that would have improved upon the animation of the assembly plan in Kang to provide a better “virtual assembly experience” (¶ 59 of Kang) as the features of Ken B’s animations more clearly show 

Regarding Claim 2
Ken B teaches:
	The method of claim 1, wherein the images of the floor joist assembly includes fastening locations used to secure the members. (Ken B, see the screen shots above and below which show that the assembly process animation includes fasteners, e.g. bolts and nails, and the like, to secure the members)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



Regarding Claim 3
Kang teaches: 
	The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the members based on an identified conflict between members.  (Kang, ¶ 55: “At step Sl00, it is determined whether the shapes of the plurality of elements constituting the 3D wooden structure model are identical to pieces of shape information stored in the element information DB, and a bounding box is generated which is to be used to perform collision processing [example of a conflict identification step] and to search for a parent element and a neighboring element upon subsequently playing an animation is generated.” and ¶ 52 provides an example manipulation: “In this case, examination of collision detection of a bounding box is also performed while the corresponding element is moving. If the corresponding element [e.g., the member] cannot be moved along the created movement path, the animation play unit 150 requests a new path [e.g., the member is manipulated to a new path] as a bypass path from the animation creation unit 140.”)

Regarding Claim 4
Ken B teaches:
	The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. (Ken B, as cited above for claim 2 shows this in the video – see the 1:13, 1:26, and 2:54 time stamps)

Regarding Claim 7
Ken B teaches:
	The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the members are identified based on an assembly order. (Ken B shows an “animation” of the entire assembly process in chronological order from the disassembled state to the assembled state, e.g. see the 6-7 minute timeframe which shows placing the floor joists one-by-one)

Regarding Claim 23.
Ken B teaches:
	The method of claim 1, further comprising identifying, by the one or more processors, based on the floor joist assembly a member type, wherein the member type indicates if the member is an interior or exterior member for the interface region, wherein the member type is used in determining the assembly order of the set of members. (Ken B shows an “animation” of the entire assembly process in chronological order from the disassembled state to the assembled state, e.g. see the 6-7 minute timeframe which shows placing the floor joists one-by-one
to be specific: the animation shows that the exterior and interior members are both identified visually, including for the interface region
as to the member type: in view of ¶ 73 which recites: “The different member types have different visual features ( e.g. dotted versus slashed) which is based on the member being 
as to the order: see the order in the 6-7 minute mark, i.e. this goes from an exterior member to the interior members as shown)

Regarding Claim 8
Kang teaches: 
	A computer program product for generating a set of assembly illustrations for floor joists, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:(Kang, abstract, teaches “An assembly simulation apparatus [computer] and method for a wooden structure are provided. The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements. An animation creation unit creates an animation of a movement path depending on a task for coupling or separating the plurality of elements, based on the generated relation graph. An animation play unit simulates an assembly method for the 
	access a model wherein a model frame includes at least one floor joist assembly,;(Kang, see figure 2A which as per ¶ 24 “is a diagram showing a 3D wooden structure model applied to the assembly simulation apparatus for a wooden structure according to the present invention;”, i.e. this is an example of the 3D model that is accessed, wherein this model includes a floor [example of a floor joist assembly])
	...
	analyze the floor joist assembly, wherein a set of members are identified, and each member type is determined;(Kang, see the abstract, the model is analyzed, i.e. figure 8 step S100 – “ANALYZE ELEMENTS” – to clarify, also see ¶ 9 – “analyzing shapes of a plurality of elements constituting a three dimensional (3D) wooden structure model and a coupling relation between the elements; a relation graph generation unit for generating a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements;” and see ¶ 55 “...At step Sl00, it is determined whether the shapes of the plurality of elements constituting the 3D wooden structure model are identical to pieces of shape information stored in the element information DB, and a bounding box is generated which is to be used to perform collision processing and to search for a parent element and a neighboring element upon subsequently playing an animation is generated.” – in other words, the 3D model is analyzed [including the floor] to identify “elements constituting the 3D...structure model” which “are identical to pieces of shape information” [including members])
access the set of members and analyzing each members coordinates, relationships to the other members in the set of members;(Kang, abstract and ¶ 55-¶ 56 which teaches in part “Then, a relation graph is generated based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed above, at step S200.”, i.e. the set of elements [including members] are accessed and analyzed to determine the “coupling relationship between the elements” [relationship to all interfacing members] such as to ¶ 57 “Next, an animation of a movement path depending on a task for coupling or separating a plurality of elements is created based on the generated relation graph at step S300. Step S300 is configured to create a path along which a certain element selected by the user is moved from the outside into an assembly environment so that the element is assembled. Such a movement path is implemented as a key frame animation of location transformation and rotational transformation required to move to a location suitable for assembly without colliding with preassembled elements or other obstacles.” 	[i.e., the elements are also analyzed for their location/coordinates – this is all part of generating the animation of the assembly process]
	3Application No. 16/824683Docket No. COEN20.US.U.00802 transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed using a machine learning model to generate an assembly process based on the transformation;(¶ 57 “Next, an animation [example of a simulation] of a movement path depending on a task for coupling or separating a plurality of elements is created based on the generated relation graph at step S300. Step S300 is configured to create a path along which a certain element selected by the user is moved from the outside into an assembly environment so that the element is assembled. Such a movement hereafter, the assembly method for the wooden structure is simulated by playing the animation of the wooden structure assembly method at step S400...” and see the abstract as well, and see ¶ 50 “Referring to FIG. 6, the animation creation unit 140 according to the present invention creates an animation of a movement path, based on a task for coupling or separating plurality of elements based on the generated relation graph. [example of using a machine learning model of a generated relation graph]” and ¶ 47 for clarification on the graph generation, as well as ¶ 56
to clarify on the machine learning model: ¶ 70 recites: “In some embodiments, computer learning technology is able to analyze different floor joist types and setups to formulate different assembly process”, under the BRI the present claim term is interpreted in view of the specification that the “using a machine learning model” encompasses any computer learning technology, e.g. generating a relationship graph in Kang which was learned from analyzing the 3D model)
	, and generate images representing the assembly process. (Kang, abstract, ¶ 50, ¶¶ 55-59 – this generates an “animation” which is a series of images representing the generated assembly process – wherein “the animation is played based on the assembly method information stored in the element information DB.”, i.e. “that a construction process for assembling elements constituting the entirety or part of a traditional wooden structure into a completed structure can be simulated in a 3D manner, based on an actual traditional assembly scheme” (¶¶ 58-59))

extracting the floor joist assembly, wherein a floor joist assembly model is created;

Ken B teaches:
extracting the floor joist assembly, wherein a floor joist assembly model is created;(Ken B teaches a “Cabin Foundation Animation” [title] wherein this is a video which is an animated video of an isolated floor joist assembly that shows the assembly process for the floor joist assembly, piece-by-piece – several screen captures are reproduced below for clarity which shows some of the steps, including the placing of all of the floor joists (see the 6-7 minute mark), i.e. this is an extracted floor joist assembly and model, and an animation thereof, e.g. such as extracting the floor joist assembly/model/animation from Kang
the screenshots were reproduced above – see them for clarity)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kang on a system on automatically generating animations of an assembly process for a structure with the teachings from Ken B on an animation of the assembly process for a “Cabin Foundation” wherein this includes the use of fasteners (e.g., see the 2:54 timestamp which shows a nail, see the full video which shows a larger variety) and the floor joist. The motivation to combine would have been that Ken B’s animation includes features, e.g. fasteners and floor joists, that would have improved upon the animation of the assembly plan in Kang to provide a better “virtual assembly experience” (¶ 59 of Kang) as the features of Ken B’s animations more clearly show 


Regarding Claim 9
Kang, in view of Ken B teaches: teaches: 
	The computer program product of claim 8, further comprising analyzing the relationship between the members to determine fastening methods for interfacing members and determining a fastener type based on the relationship between the members. (Kang, abstract: “The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements. An animation creation unit creates an animation of a movement path depending on a task for coupling or separating the plurality of elements, based on the generated relation graph.” – to clarify, ¶ 39: “The relation graph generation unit 130 generates a relation graph based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed. That is, the relation graph generation unit 130 is a data structure for defining a relation between a specific element and other elements assembled adjacent to the specific element.” – the “coupling” between “adjacent” elements to be assembled is an example of the identified interface region, wherein this is based on the connection type of these being “adjacent”, 
as to the fastening methods/type: see Ken B, at the 1-3 minute timeframe – including the screenshots produced above which shows that depending on the interface nails or bolts are used)

Regarding Claim 10.
Kang teaches: 
	The computer program product of claim 8, further comprising, identifying a connection area between interfacing members. (Kang, abstract: “The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements. An animation creation unit creates an animation of a movement path depending on a task for coupling or separating the plurality of elements, based on the generated relation graph.” – to clarify, ¶ 39: “The relation graph generation unit 130 generates a relation graph based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed. That is, the relation graph generation unit 130 is a data structure for defining a relation between a specific element and other elements assembled adjacent to the specific element.” – the “coupling” between “adjacent” elements to be assembled is an example of the identified interface region, wherein this is based on the connection type of these being “adjacent”, wherein the “animation” shows a plurality of images including the “coupling” of the elements [i.e., including the interface regions])

Regarding Claim 11.
Ken B teaches: 
	The computer program product of claim 10, further comprising, modify the floor joist assembly model by incorporating a set of fasteners within the connection area of each member. (Ken B - see Ken B, at the 1-3 minute timeframe – including the screenshots produced above which shows that depending on the interface nails or bolts are used, and these fasteners are incorporated into the connection areas) 

Regarding Claim 13.
Ken B teaches: 
	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. (Ken B shows an “animation” of the entire assembly process in chronological order from the disassembled state to the assembled state, e.g. see the 6-7 minute timeframe which shows placing the floor joists one-by-one
to be specific: the animation shows that the exterior and interior members [example of member types] are both identified visually, including for the interface region/connection area 
as to the member type: in view of ¶ 73 which recites: “The different member types have different visual features ( e.g. dotted versus slashed) which is based on the member being 

Regarding Claim 14.
Ken B teaches: 
	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the members.  (Ken B shows an “animation” of the entire assembly process in chronological order from the disassembled state to the assembled state, e.g. see the 6-7 minute timeframe which shows placing the floor joists one-by-one)

Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 2015/0138194 in view of Ken B, “Cabin Foundation Animation”, YouTube Video, August 16th, 2016 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20, 2016, URL: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/, accessed via the WayBack Machine 

Regarding Claim 15.
Kang teaches: 
A system for generating a set of assembly illustrations for floor joists which are constructed ..., comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:(Kang, abstract, as cited above)
	access a model wherein the model includes at least one floor joist assembly; (Kang, see figure 2A which as per ¶ 24 “is a diagram showing a 3D wooden structure model applied to the assembly simulation apparatus for a wooden structure according to the present invention;”, i.e. this is an example of the 3D model that is accessed, wherein this model includes a floor [example of a floor joist assembly])
	...
	analyze the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly;(Kang, see the abstract, the model is analyzed, i.e. figure 8 step S100 – “ANALYZE ELEMENTS” – to clarify, also see ¶ 9 – “analyzing shapes of a plurality of elements constituting a three dimensional (3D) wooden structure model and a coupling relation between the elements; a relation graph generation unit for generating a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements;” and see ¶ 55 “...At step Sl00, it is determined whether the shapes of the plurality of elements constituting the 3D wooden structure model are identical to pieces of shape information stored in the element information DB, and a bounding box is generated which is to be used to perform collision processing and to search for a parent element and a neighboring element upon subsequently playing an animation is generated.” – in other words, the 3D model is analyzed [including the floor] to identify “elements constituting the 3D...structure model” which “are identical to pieces of shape information” [including members])
	access the set of members and analyzing each member's coordinates, properties, member type, and connection type with other members within the floor joist assembly;(Kang, abstract and ¶ 55-¶ 56 which teaches in part “Then, a relation graph is generated based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed above, at step S200.”, i.e. the set of elements [including members] are accessed and analyzed to determine the “coupling relationship between the elements” [relationship to all interfacing members] such as to ¶ 57 “Next, an animation of a movement path depending on a task for coupling or separating a plurality of elements is created based on the generated relation graph at step S300. Step S300 is configured to create a path along which a certain element selected by the user is moved from the outside into an assembly environment so that the element is assembled. Such a movement path is implemented as a key frame animation of location transformation and rotational transformation required to move to a location suitable for assembly without colliding with preassembled elements or other obstacles.” 	[i.e., the elements are also analyzed for their location/coordinates – this is all part of generating the animation of the assembly process]
	generating an assembly process of the floor joist assembly based on the member's coordinates, properties, member type, and connection type with the other members and generating a disassembled model of the floor joist assembly;(¶ 57 “Next, an animation [example of a simulation] of a movement path depending on a task for coupling or separating a plurality of elements is created based on the generated relation graph at step S300. Step S300 hereafter, the assembly method for the wooden structure is simulated by playing the animation of the wooden structure assembly method at step S400...” and see the abstract as well, and see ¶ 50 “Referring to FIG. 6, the animation creation unit 140 according to the present invention creates an animation of a movement path, based on a task for coupling or separating plurality of elements based on the generated relation graph. “)
	and generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. (Kang, abstract, ¶ 50, ¶¶ 55-59 – this generates an “animation” which is a series of images representing the generated assembly process – wherein “the animation is played based on the assembly method information stored in the element information DB.”, i.e. “that a construction process for assembling elements constituting the entirety or part of a traditional wooden structure into a completed structure can be simulated in a 3D manner, based on an actual traditional assembly scheme” (¶¶ 58-59))

Kang does not explicitly teach:
	extracting the floor joist assembly from the model and generating a model of the floor joist assembly;
using rolled C channel members

Ken B teaches:
	extracting the floor joist assembly from the model and generating a model of the floor joist assembly;(Ken B teaches a “Cabin Foundation Animation” [title] wherein this is a video which is an animated video of an isolated floor joist assembly that shows the assembly process for the floor joist assembly, piece-by-piece – several screen captures are reproduced below for clarity which shows some of the steps, including the placing of all of the floor joists (see the 6-7 minute mark), i.e. this is an extracted floor joist assembly and model, and an animation thereof, e.g. such as extracting the floor joist assembly/model/animation from Kang
the screenshots were reproduced above – see them for clarity)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kang on a system on automatically generating animations of an assembly process for a structure with the teachings from Ken B on an animation of the assembly process for a “Cabin Foundation” wherein this includes the use of fasteners (e.g., see the 2:54 timestamp which shows a nail, see the full video which shows a larger variety) and the floor joist. The motivation to combine would have been that Ken B’s animation includes features, e.g. fasteners and floor joists, that would have improved upon the animation of the assembly plan in Kang to provide a better “virtual assembly experience” (¶ 59 of Kang) as the features of Ken B’s animations more clearly show 

Kang, as taken in combination with Ken B, does not explicitly teach:
using rolled C channel members

Texas teaches:
using rolled C channel members (Texas, ¶ 1: “Steel channel is a versatile product that is available in many sizes and thicknesses. Its cross-section is shaped like a squared-off C, with a straight back and two perpendicular extensions onthe top and bottom” and #8: “Steel channel is often used in conjunction with I-beams and other steel products to build commercial and industrial buildings, such as warehouses. It can act as girts, studs, braces, joists [e.g., floor joists] or other structural components where the added strength of an I-beam is not necessary”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kang, as modified by Ken B above, on a system for building design with the teachings from Texas on ways steel C channels are used in building design. The motivation to combine would have been that “..steel channel is lighter and slightly more flexible, though it offers less torsional strength, making it prone to twisting under certain conditions. It offers improved rigidity over flat steel stock, and is slightly stronger when used lengthwise than the equivalent thickness of angle iron.” (Texas, ¶ 1), e.g. # 1: “Compared to a wood stud, steel channel can support a much greater amount of weight and 

Regarding Claim 16.
Kang, in view of Ken B teaches: teaches: 
	The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing members.  (Kang, abstract: “The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements. An animation creation unit creates an animation of a movement path depending on a task for coupling or separating the plurality of elements, based on the generated relation graph.” – to clarify, ¶ 39: “The relation graph generation unit 130 generates a relation graph based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed. That is, the relation graph generation unit 130 is a data structure for defining a relation between a specific element and other elements assembled adjacent to the specific element.” – the “coupling” between “adjacent” elements to be assembled is an example of the identified interface region, wherein this is based on the connection type of these being “adjacent”, wherein the “animation” shows a plurality of images including the “coupling” of the elements [i.e., including the interface regions]
as to the fastening methods/type: see Ken B, at the 1-3 minute timeframe – including the screenshots produced above which shows that depending on the interface nails or bolts are used
as to engineering requirements: ¶ 59 of Kang: “In this way, the assembly simulation apparatus and method for a wooden structure according to the present invention, having the above-described configuration, are advantageous in that a construction process for assembling elements constituting the entirety or part of a traditional wooden structure into a completed structure can be simulated in a 3D manner, based on an actual traditional assembly scheme, thus allowing users to have a virtual assembly experience, and constructors to verify an assembly plan.” – which is an example of the system providing a means to analyze engineer requirements for the constructor, e.g. verifying the number of bolts/nails used such as in Ken B as cited above)


Regarding Claim 17.
Kang teaches: 
	The system of claim 15, further comprising, manipulate the members based on an identified connection area. (Kang, abstract: “The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements. An animation creation unit creates an animation of a movement path depending on a task for coupling or separating the plurality of elements, based on the generated relation graph.” – to clarify, ¶ 39: “The relation graph generation unit 130 generates a relation graph based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed. That is, the relation graph generation unit 130 is a data structure for defining a relation between a specific element and other elements assembled adjacent to the specific element.” – the “coupling” between “adjacent” elements to be assembled is an example of the identified interface region, wherein this is based on the connection type of these being “adjacent”, wherein the “animation” shows a plurality of images including the “coupling” of the elements [i.e., including the interface regions

Regarding Claim 18.
Ken B teaches: 
	The system of claim 15, further comprising, modify the floor joist assembly by incorporating a set of fasteners.  (Ken B - see Ken B, at the 1-3 minute timeframe – including the screenshots produced above which shows that depending on the interface nails or bolts are used, and these fasteners are incorporated into the connection areas) 


Regarding Claim 19.

The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two members. 

Regarding Claim 20.
Kang teaches:
	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two members.  (Kang, abstract: “The assembly simulation apparatus for a wooden structure includes an element analysis unit for analyzing shapes of a plurality of elements constituting a three-dimensional (3D) wooden structure model and a coupling relation between the elements. A relation graph generation unit generates a relation graph based on the analyzed shapes of the plurality of elements and the analyzed coupling relation between the elements. An animation creation unit creates an animation of a movement path depending on a task for coupling or separating the plurality of elements, based on the generated relation graph.” – to clarify, ¶ 39: “The relation graph generation unit 130 generates a relation graph based on the shapes of the plurality of elements and the coupling relation between the elements, which have been analyzed. That is, the relation graph generation unit 130 is a data structure for defining a relation between a specific element and other elements assembled adjacent to the specific element.” – the “coupling” between “adjacent” elements to be assembled is an example of the identified interface region, wherein this is based on the connection type of these being “adjacent”, 

Regarding Claim 21.
Ken B: 
	the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region.  (Ken B shows an “animation” of the entire assembly process in chronological order from the disassembled state to the assembled state, e.g. see the 6-7 minute timeframe which shows placing the floor joists one-by-one - to be specific: the animation shows that the exterior and interior members [example of member types] are both identified visually, including for the interface region/connection area 
as to the member type: in view of ¶ 73 which recites: “The different member types have different visual features ( e.g. dotted versus slashed) which is based on the member being an "inner" member or an "outer" member.” – this merely encompasses showing member types by different visual features, e.g. the inner members in the interface region Ken B’s video are shown in blue, the outer members shown in a wood color at the 7:02; as well as showing the exterior posts in a dark wood color, and the 1:08 mark shows that the inner supports [i.e. these appear to be concrete blocks] in the assembly in a grey color )


Regarding Claim 22.
Ken B: 
the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. (Ken B shows an “animation” of the entire assembly process in chronological order from the disassembled state to the assembled state, e.g. see the 6-7 minute timeframe which shows placing the floor joists one-by-one - to be specific: the animation shows that the exterior and interior members [example of member types] are both identified visually, including for the interface region/connection area 
as to the member type: in view of ¶ 73 which recites: “The different member types have different visual features ( e.g. dotted versus slashed) which is based on the member being an "inner" member or an "outer" member.” – this merely encompasses showing member types by different visual features, e.g. the inner members in the interface region Ken B’s video are shown in blue, the outer members shown in a wood color at the 7:02; as well as showing the exterior posts in a dark wood color, and the 1:08 mark shows that the inner supports [i.e. these appear to be concrete blocks] in the assembly in a grey color 
as to the fasteners: see the 1-3 minute as described above, i.e. nails are bolts are shown in the assembly order of Ken B)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Double Patenting – 16/824,682
Claim 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/824,682 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 1, in view of the co-pending claim 1:
The instant claim recites a method for “floor joists”, the co-pending recites a method for “roof trusses” – these would have been obvious variants for the presently claimed inventions

For instant claim 8, in view of the co-pending claim 8:
The instant claim recites a method for “floor joists”, the co-pending recites a method for “roof trusses” – these would have been obvious variants for the presently claimed inventions
Instant claim 8 recites “using a machine learning model...” – this would have been an obvious embodiment of a similar recitation in co-pending claim 8

For instant claim 15, in view of the co-pending claim 15:
The instant claim recites a method for “floor joists”, the co-pending recites a method for “roof trusses” – these would have been obvious variants for the presently claimed inventions
Claim 15 recites an intended use of the “floor joists” being constructed “using rolled C channel members” – as this results in no manipulative difference/structural difference on the steps of the claimed invention, this is not a limitation under the BRI. Furthermore, this would have been an obvious member to use for floor joists to one skilled in the art.  

Application # 16/824,683
Application # 16/824,682
Regarding Claim 1

A computer implemented method for generating a set of assembly illustrations for floor joists, comprising:
accessing, by at least one processor, a model wherein the model includes at least one floor joist assembly,;
manipulating, by the at least one processor, the model to isolate one of the at least one floor joist assembly, wherein a model of the floor joist assembly is created 
analyzing, by the at least one processor, the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly;
accessing, by the at least one processor, the set of members and individually analyzing each members, coordinate, and relationship to all interfacing members;
simulating, by the at least one processor, an assembly process of the floor joist based on the members and a fastening method based on a member material type, wherein a set of data is created related to the assembly process;
generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;
identifying, by the at least one processor, an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. 


Regarding Claim 1

A computer implemented method for generating a set of assembly illustrations for roof trusses, comprising:
accessing, by at least one processor, a model wherein the model includes at least one roof truss assembly;
manipulating, by the at least one processor, the model to isolate one of the at least one roof truss assembly, wherein a model of the roof truss assembly is created 
analyzing, by the at least one processor, the roof truss assembly, wherein a set of members are identified which comprise the roof truss assembly, and the members are rolled C channels;
accessing, by the at least one processor, the set of members and individually analyzing each members, coordinate, and relationship to all interfacing members;
simulating, by the at least one processor, an assembly process of the floor joist based on the members and a fastening method based on a member material type, wherein a machine learning model generates a set of data is created related to the assembly process;
generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;
identifying, by the at least one processor, an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. 


Regarding Claim 2

The method of claim 1, wherein the images of the floor joist assembly includes fastening locations used to secure the members. 


Regarding Claim 2

The method of claim 1, wherein the images of the roof truss assembly includes fastening locations used to secure the members. 


Regarding Claim 3

The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the members based on an identified conflict between members. 


Regarding Claim 3

The method of claim 1, further comprising, manipulating, by the at least one processor, the members based on an identified connection area and a connection type. 

An obvious connection type would have been a connection type with a conflict. 


Regarding Claim 4

The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 4

The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 7

The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the members are identified based on an assembly order. 


Regarding Claim 7

The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the members are identified based on an assembly order. 


Regarding Claim 8

A computer program product for generating a set of assembly illustrations for floor joists, comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
access a model wherein a model frame includes at least one floor joist assembly,;
extracting the floor joist assembly, wherein a floor joist assembly model is created;
analyze the floor joist assembly, wherein a set of members are identified, and each member type is determined;
access the set of members and analyzing each members coordinates, relationships to the other members in the set of members;
3Application No. 16/824683Docket No. COEN20.US.U.00802 transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed using a machine learning model to generate an assembly process based on the transformation;
, and generate images representing the assembly process. 


Regarding Claim 8

A computer program product for generating a set of assembly illustrations for roof trusses constructed from c channel members, comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
access a model wherein a model frame includes at least one roof truss assembly,;
extracting the roof truss assembly, wherein a roof truss assembly model is created;
analyze the roof truss assembly, wherein a set of members are identified, and each member type is determined;
access the set of members and analyzing each members coordinates, relationships to the other members in the set of members;
3Application No. 16/824682Docket No. COEN20.US.U.00803 transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed for an assembly process based on the transformation;
and generate images representing the assembly process. 


Regarding Claim 9

The computer program product of claim 8, further comprising analyzing the relationship between the members to determine fastening methods for interfacing members and determining a fastener type based on the relationship between the members. 


Regarding Claim 9

The computer program product of claim 8, further comprising analyzing the relationship between the members to determine fastening methods for interfacing members and determining a fastener type based on the relationship between the members. 


Regarding Claim 10.

The computer program product of claim 8, further comprising, identifying a connection area between interfacing members. 


Regarding Claim 10.

The computer program product of claim 8, further comprising, identifying a connection area between interfacing members. 


Regarding Claim 11.

The computer program product of claim 10, further comprising, modify the floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 11.

The computer program product of claim 10, further comprising, modify the roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 13.

The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 13.

The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Regarding Claim 14.

The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the members. 


Regarding Claim 14.

The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the members. 


Regarding Claim 15.

A system for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members, comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
access a model wherein the model includes at least one floor joist assembly;
extracting the floor joist assembly from the model and generating a model of the floor joist assembly;
analyze the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly;
access the set of members and analyzing each member's coordinates, properties, member type, and connection type with other members within the floor joist assembly;
generating an assembly process of the floor joist assembly based on the member's coordinates, properties, member type, and connection type with the other members and generating a disassembled model of the floor joist assembly;
and generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 


Regarding Claim 15.

A system for generating a set of assembly illustrations for roof trusses, comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
access a model wherein the model includes at least one roof truss assembly,;
extracting the roof truss assembly from the model and generating a model of the roof truss assembly;
analyze the roof truss assembly, wherein a set of members are identified which comprise the roof truss assembly;
access the set of members and analyzing each member's coordinates, properties, member type, and connection type with other members within the roof truss assembly;
generating an assembly process of the roof truss assembly based on the member's coordinates, properties, member type, and connection type with the other members and generating a disassembled model of the roof truss assembly;
and generate images of the roof truss assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 


Regarding Claim 16.

The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing members. 


Regarding Claim 16.

The system of claim 15, further comprising analyzing the member type and the interface region, wherein fastener types are identified which can be used to secure the interfacing members. 


Regarding Claim 17.

The system of claim 15, further comprising, manipulate the members based on an identified connection area. 


Regarding Claim 17.

The system of claim 15, further comprising, manipulate the members based on an identified connection area. 


Regarding Claim 18.

The system of claim 15, further comprising, modify the floor joist assembly by incorporating a set of fasteners. 


Regarding Claim 18.

The system of claim 15, further comprising, modify the roof truss assembly by incorporating a set of fasteners. 


Regarding Claim 19.

The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two members. 


Regarding Claim 19.

The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two members. 


Regarding Claim 20.

The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two members. 


Regarding Claim 20.

The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two members. 


Regarding Claim 21.

the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 


Regarding Claim 21.

the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 


Regarding Claim 22.

the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. 


Regarding Claim 22.

the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order.

Regarding Claim 23.

The method of claim 1, further comprising identifying, by the one or more processors, based on the floor joist assembly a member type, wherein the member type indicates if the member is an interior or exterior member for the interface region, wherein the member type is used in determining the assembly order of the set of members.


Regarding Claim 1

simulating, by the at least one processor, an assembly process of the floor joist based on the members and a fastening method based on a member material type, wherein a machine learning model generates a set of data is created related to the assembly process;

The step of identifying the interior/exterior member types of the interface regions for the assembly order would have been an obvious portion to include in the data created related to the assembly process that is being simulated 



Double Patenting – 16/832,764 
Claim 1-6, 8-13, 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13, 15-20 of copending Application No. 16/832,764 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because:

For instant claim 1, in view of claims 1-6 of the ‘794:
The instant claim recites a method for “floor joists”, the co-pending recites a method for “roof trusses” – these would have been obvious variants for the presently claimed inventions
Instant claim 1 recites that the system analyzes the “relationships to other members...” this would have been obvious in view of the recitation of simulating the assembly process in dependent claim 2 of the ‘794 because the simulation of the assembly process of a “roof truss” would have included analyzing the “relationships to other members” as part of the simulation
Instant claim 1 recites a “fastening method” and related limitations – see dependent claim 6 of the ‘793, and the claims that is dependents upon – the ‘793 includes: “positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.” which is an example of fastening using a fastening method involving “reinforcement members” which are an example of a fastener type
To clarify: dependent claim 6 also renders obvious the “identifying...an interface region...” – as the interface region is where the “reinforcement members” are being positioned in the ‘794
Instant claim 1 recites generating images “representing the assembly process...” – this would have been an obvious variation of the generated graphical representation in the ‘794, wherein as per the dependent claims 2-6 recite that an assembly process is simulated and this includes adding in “reinforcement members” to the roof truss, i.e. representing the simulated “assembly process” of dependent claim 2 of the ‘794 as part of the “procedure” represented by the “graphical representation” in claim 1 of the ‘794

For instant claim 8, in view of claim 8 and the dependent claims 9-13 of the ‘794:
The instant claim recites a method for “floor joists”, the co-pending recites a method for “roof trusses” – these would have been obvious variants for the presently claimed inventions
Instant claim 8 recites a step of “transform...” – this would have been an obvious variation of the recitation of  “simulate the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated.“ in claim 9 of the ‘794, when read in combination with claim 8 of the ‘794
As to the use of the machine learning model: this would have been obvious, i.e. to have used any
The ‘794 claim 8 recites additional limitations for a “shipping vessel”, i.e. this is an example embodiment of the instant claim 8
Instant claim 8 recites that there is a “member type” determined – the copending specifies that the “members” are of the type “roof truss members”
Instant claim 8 recites that the system analyzes the “relationships to other members...” this would have been obvious in view of the recitation of simulating the assembly process in dependent claim 9 of the ‘794 because the simulation of the assembly process of a “roof truss” would have included analyzing the “relationships to other members” as part of the simulation

For instant claim 15, in view of claim 15 and the dependent claims 16-20 of the ‘794:
 The instant claim recites a method for “floor joists”, the co-pending recites a method for “roof trusses” – these would have been obvious variants for the presently claimed inventions
The ‘794 claim 15 recites additional limitations for a “shipping vessel”, i.e. this is an example embodiment of the instant claim 15
Instant claim 15 recites a step of analyzing the “member type”  – the copending specifies that the “members” are of the type “roof truss members”
Instant claim 15 recites a step of analyzing the “connection type with other members” – dependent claims 16-20 recite a process of adding “reinforcement members” to the “fastening locations of interacting members” which is an obvious variation, i.e. the type of connection is determined to have included reinforcement members 
Instant claim 15 recites generating an assembly process – see dependent claim 16 of the ‘794 for simulating the assembly process, which is an obvious variation 
Instant claim 15 recites generating images “showing an assembly process order...” – this would have been an obvious variation of the generated graphical representation in the ‘794, wherein as per the dependent claims 16-20 an assembly process is simulated and this includes adding in “reinforcement members” to the roof truss
Instant claim 15 recites an intended use that the roof trusses are “constructed from c channel members” – as this results in no “manipulative difference” in the steps of the claimed invention that are performed, i.e. the invention performs the same steps regardless of whether the members are c channel members or not, this part of the preamble is not considered as being required (see MPEP § 2111.02)


Application # 16/824,683
Application # 16/832,794
Regarding Claim 1

A computer implemented method for generating a set of assembly illustrations for floor joists, comprising:
accessing, by at least one processor, a model wherein the model includes at least one floor joist assembly,;
manipulating, by the at least one processor, the model to isolate one of the at least one floor joist assembly, wherein a model of the floor joist assembly is created 
analyzing, by the at least one processor, the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly;
accessing, by the at least one processor, the set of members and individually analyzing each members, coordinate, and relationship to all interfacing members;
simulating, by the at least one processor, an assembly process of the floor joist based on the members and a fastening method based on a member material type, wherein a set of data is created related to the assembly process;
generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the floor joist assembly and at least one image is created of a disassembled view of the floor joist assembly;
identifying, by the at least one processor, an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. 


Regarding Claim 1

	A computer method, comprising:
	analyzing, by at least one processor, a building model, wherein a set of roof trusses are isolated from other assemblies;
processing, by at least one processor, a first set of data associated with the coordinates of the roof trusses;
	processing, by at least one processor, a second set of data associated with the assembly of the roof trusses;
	creating, by at least one processor, a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
	formulating, by at least one processor, an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses based on the first set of data and the second set of data;
	calculating, by at least one processor, the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel;
	manipulating, by at least one processor, the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel;
	and generating, by at least one processor, a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 2

	The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 

Regarding Claim 3

	The computer method of claim 2, further comprising, processing, by at least one processor, the manipulated assembly to identify additional material to reinforce the manipulated assembly for transportation. 

Regarding Claim 4

	The computer method of claim 3, further comprising, generating, by at least one processor, a set of reinforcement members to integrate into the manipulated assembly. 

Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by at least one processor, the positioning of the set of reinforcement members. 

Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 


Regarding Claim 2

The method of claim 1, wherein the images of the floor joist assembly includes fastening locations used to secure the members. 


Regarding Claim 1

and generating, by at least one processor, a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 
...
Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 

Regarding Claim 3

The method of claim 1, further comprising, manipulating, by the at least one processor, at lease one of the members based on an identified conflict between members. 


...
Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 

It would have been obvious that such a positioning of reinforcement members to have been for solving an identified conflict, e.g. that the initial reinforcement members are not correctly positioned with regards to the fastening locations
Regarding Claim 4

The method of claim 3, further comprising, modifying, by the at least one processor, floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


...
Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members [example of fasteners] aligns with the fastening locations of the interacting members. 

Regarding Claim 7

The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the members are identified based on an assembly order. 


...and generating, by at least one processor, a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 2

	The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 

It would have been obvious to have included in the “procedure” of the graphical representation the simulated assembly process

Regarding Claim 8

A computer program product for generating a set of assembly illustrations for floor joists, comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
access a model wherein a model frame includes at least one floor joist assembly,;
extracting the floor joist assembly, wherein a floor joist assembly model is created;
analyze the floor joist assembly, wherein a set of members are identified, and each member type is determined;
access the set of members and analyzing each members coordinates, relationships to the other members in the set of members;
3Application No. 16/824683Docket No. COEN20.US.U.00802 transform the floor joist assembly from an assembled state to a disassembled state, wherein the floor joist assembly is analyzed using a machine learning model to generate an assembly process based on the transformation;
, and generate images representing the assembly process. 


Regarding Claim 8

	A computer program product for generating an assembly of a set of roof trusses for shipping, the computer program product, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a building model, wherein a set of roof trusses are isolated from other assemblies;
	program instructions to process a first set of data associated with the coordinates of the roof trusses;
	program instructions to process a second set of data associated with the assembly of the roof trusses;
	program instructions to create a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
	program instructions to formulate an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses based on the first set of data and the second set of data;
	program instructions to calculate the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel;
	program instructions to manipulate the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel;
	and 26 of 29COEN20.US.U.1009 program instructions to generate a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 9

	The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 


	
Regarding Claim 9

The computer program product of claim 8, further comprising analyzing the relationship between the members to determine fastening methods for interfacing members and determining a fastener type based on the relationship between the members. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 

To clarify: see claims 8-12, wherein claim 13 depends upon claims 8-12. 

The ‘794 claimed invention recites a method for simulating the assembly process 
Regarding Claim 10.

The computer program product of claim 8, further comprising, identifying a connection area between interfacing members. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members aligns with the fastening locations [in the identified connection area] of the interacting members. 

Regarding Claim 11.

The computer program product of claim 10, further comprising, modify the floor joist assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members [example of fasteners] aligns with the fastening locations of the interacting members. 

Regarding Claim 13.

The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Claim 8

...and 26 of 29COEN20.US.U.1009 program instructions to generate a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 

It would have been obvious to have included in the graphical representation an 

Regarding Claim 14.

The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the members. 


Claim 8
and 26 of 29COEN20.US.U.1009 program instructions to generate a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 9

	The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 

It would have been obvious to have included in the “procedure” of the graphical 

Regarding Claim 15.

A system for generating a set of assembly illustrations for floor joists which are constructed using rolled C channel members, comprising:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
access a model wherein the model includes at least one floor joist assembly;
extracting the floor joist assembly from the model and generating a model of the floor joist assembly;
analyze the floor joist assembly, wherein a set of members are identified which comprise the floor joist assembly;
access the set of members and analyzing each member's coordinates, properties, member type, and connection type with other members within the floor joist assembly;
generating an assembly process of the floor joist assembly based on the member's coordinates, properties, member type, and connection type with the other members and generating a disassembled model of the floor joist assembly;
and generate images of the floor joist assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 


Regarding Claim 15.

	A system for generating an assembly of a set of roof trusses for shipping, the system, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	analyzing a building model, wherein a set of roof trusses are isolated from other assemblies;
	processing a first set of data associated with the coordinates of the roof trusses;
27 of 29COEN20.US.U.1009 processing a second set of data associated with the assembly of the roof trusses;
	creating a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
	formulating an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses based on the first set of data and the second set of data;
	calculating the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel;
	manipulating the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel;
	and generating a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 16.

	The system of claim 15, further comprising, simulating the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 

Regarding Claim 17.

	The system of claim 16, further comprising, processing the manipulated assembly to identify additional material to reinforce the manipulated assembly for transportation. 

Regarding Claim 18.

	The system of claim 17, further comprising, generating, a set of reinforcement members to integrate into the manipulated assembly. 

Regarding Claim 19.

	The system of claim 18, further comprising, calculating the positioning of the set of reinforcement members. 

Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.

Regarding Claim 16.

The system of claim 15, further comprising analyzing the member type, the interface region, and engineering requirements, wherein fastener types are identified which can be used to secure the interfacing members. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.

See the above rationale for instant claim 9. A similar rationale applies for instant claim 16, in view of claims 15-20 of the co-pending. 

Regarding Claim 17.

The system of claim 15, further comprising, manipulate the members based on an identified connection area. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.

See the above rationale for instant claim 10. A similar rationale applies for instant claim 17, in view of claims 15-20 of the co-pending.
Regarding Claim 18.

The system of claim 15, further comprising, modify the floor joist assembly by incorporating a set of fasteners. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members [example of fasteners] aligns with the fastening locations of the interacting members.


Regarding Claim 19.

The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two members. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members [example of the interface region].

Regarding Claim 20.

The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two members. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members [example of marking the interface region...].

Regarding Claim 21.

the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 




...creating a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
	formulating an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses [including the identified interior/exterior members as part of the organization] based on the first set of data and the second set of data;
...
Regarding Claim 22.

the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order. 


Regarding Claim 16.

	The system of claim 15, further comprising, simulating the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 
...
Regarding Claim 20.

The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.

Regarding Claim 23.

The method of claim 1, further comprising identifying, by the one or more processors, based on the floor joist assembly a member type, wherein the member type indicates if the member is an interior or exterior member for the interface region, wherein the member type is used in determining the assembly order of the set of members.


Claim 15

...creating a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
formulating an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses [including the identified interior/exterior members as part of the organization] based on the first set of data and the second set of data;
...
Regarding Claim 16.

The system of claim 15, further comprising, simulating the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 
...
Regarding Claim 20.

The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, June 2019 – see the abstract, this is a system for optimizing connections in building models using machine learning
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147